Exhibit Vestin Realty Mortgage II, Inc. Announces Michael V. Shustek Amended Stock Purchase Plan Las Vegas, Nevada – April 1, 2009 – Vestin Realty Mortgage II, Inc. (Nasdaq: VRTB), a real estate investment trust (“REIT”), announced that it was informed by Michael V. Shustek, the Company’s President, Chief Executive Officer and Chairman of its Board of Directors, that Mr. Shustek has amended the trading plan he originally adopted on April 30, 2007, pursuant to Rule 10b5-1 promulgated under the Securities Exchange Act of 1934 (the “Plan”).Pursuant to the Plan, Mr. Shustek purchases our shares in the open market through independent broker-dealers on specified dates.The amendment changes the dates on which purchases will be executed.The amendment to the Plan is scheduled to become effective on April 6, 2009.The Plan expires on June 24, 2009. Vestin Realty Mortgage II, Inc. currently has approximately 13.8 million shares of common stock outstanding.The closing price of the stock on Nasdaq on March 31, 2009 was $2.39. About Vestin Realty Mortgage II, Inc. Vestin Realty Mortgage II, Inc. is a real estate investment trust (“REIT”) that invests in commercial real estate loans.As of December 31, 2008, Vestin
